Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Para. [0048], page 14, line 2, first and second occurrence of “412” should correctly be “411”, see Figure 4. Note, “412” is a transistor.
Appropriate correction is required.

Claim Objections
Claims 1, 10 are objected to because of the following informalities:  
Claim 1, line 7, “source” should correctly be “drain”, see Figure 3, operational amplifier (321) having an input terminal connected to the gate of transistor (303) and another terminal connected to the drain of third transistor (304).
Claim 1, line 10, “second op amp” should correctly be “first op amp”, see output of  op amp (321) connected to second current source (305) and the first current source (405) of the equalizer. Note, second op amp (320) connected to gate of transistors (301 and 302), wherein transistors (301 and 302) are not claimed in claim 1.

Claim 10, “bias circuit” should correctly be “the bias circuit”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (7,633,346).
Regarding claim 1, the difference between claimed invention and Oishi is it connected to an equalizer having a second current source. Oishi (Fig. 6) discloses a circuit comprising: first bias circuit having a first transistor (41) and a second transistor (42) arranged in separate legs of a current mirror, maintaining a drain voltage of the first transistor and a drain voltage of the second transistor equal to a gate voltage of the first transistor; generating a current by a first current source (45) in series with legs of the current mirror, wherein a gate voltage of the first current source is provided by an output of a first operational amplifier (COM) disposed between a gate of the first transistor (41) and a drain of the second transistor (42). However, in any practical use of Oishi’s circuit the bias circuit would be connected to a further circuit which could be read as the claimed equalizer circuit with second current source. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the circuit of Oishi in combination with an equalizer circuit with current source. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codega et al. (10,613,570), hereinafter called CODEGA.
Regarding claim 1, the difference between claimed invention and CODEGA is it connected to an equalizer having a second current source. CODEGA (Fig. 1) discloses a circuit comprising: first bias circuit having a first transistor (M1) and a second transistor (Mn) arranged in separate legs of a current mirror (IPTAT on both legs), maintaining a drain voltage of the first transistor and a drain voltage of the second transistor equal to a gate voltage of the first transistor; generating a current by a first current source (101) in series with legs of the current mirror, wherein a gate voltage of the first current source is provided by an output of a first operational amplifier (op amp) (106) disposed between a gate of the first transistor and a drain of the second transistor; and applying the gate voltage to a second current source (102). However, in any practical use of CODEGA circuit the second current source (102) would be connected to a further circuit which could be read as the claimed equalizer circuit. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the circuit of CODEGA in combination with an equalizer circuit. 

Allowable Subject Matter
Claims 1-10 and 14-27 are allowed.
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 and 14-22, call for, among others, a second op amp having the connections as claimed.
Claims 23-27, call for, among others, means for reshaping a differential data signal, including applying a gain to the differential data signal, wherein the gain equals a transconductance of a first transistor times a resistance; and means for deserializing the differential data signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, Prior art does not teach maintaining a transconductance times resistance (gm*R) of the first bias circuit constant over a range of process corners, operating voltages and operating temperatures; and 21 49606.723US01Qualcomm Ref. No. 200837 maintaining a gm*R of the equalizer circuit to be equal to the gm*R of the first bias circuit.  
Regarding claim 13, Prior art does not teach at a second bias circuit, generating a bias voltage for a gate of a third transistor within the equalizer circuit, wherein generating the bias voltage includes maintaining a common mode voltage of the equalizer circuit to be the same as a common mode voltage of the second bias circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843